Title: From Thomas Jefferson to Benjamin Henry Latrobe, 20 April 1806
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry,Lenthall, John


                        
                            Apr. 20. 1806.
                        
                        The H. of R. having by a resolution requested me to take effectual measures for the completion of the S. wing
                            of the Capitol by the commencement of the next session, it becomes my duty to be under a constant & well supported
                            certainty that the work (except such internal stone carving as may be done at leisure hereafter) is making such progress
                            as will admit it’s being ready by a fixed day. that day cannot be later than the last day of September, because that
                            leaves little enough time for the mortar to become dry, & the Upholsterer & Cabinet maker to do their parts.
                        That we may be always certain that the necessary progress is actually made, the whole work must be divided
                            into such portions as are to be successively finished, and the epochs fixed at which each of these portions shall be
                            finished; & the number of hands necessary to do each portion within it’s affixed time, must be employed. to wit In order
                            that the whole work may be compleat by Sep. 30.
                        1. by what day must the internal order of columns be compleatly up?
                        2. by what day must the entablature of the columns be up ready to recieve the roof.
                        3. by what day must the exterior entablature be up, ready to recieve the roof. & how many hands are
                            necessary to ensure the above.
                        4. how many hands must be employed to have all the parts of the roof in readiness by the day allotted to
                            the 3d. query.
                        5. by what day must the framing of the roof be compleatly up?
                        6. by what day must it be compleatly covered, exclusive of the sash lights. & how many hands will ensure
                            the 5th. & 6th. portions.
                        7. by what day must the sashes be in (supposing them to have been prepared & glazed before the day
                            affixed to the 6th. query) & how many hands.
                        8. what number of hands will have all the house joinery ready by the day affixed to the 7th. query.
                        9. by what day must all the house joinery be up & how many hands to put it up?
                        10. how many hands will finish the plaistering & pave the floor between the day of the 9th. Query & the
                            30th. of September?
                        Besides the preceding & entirely independant of it there must be a separate set of hands employed in
                            finishing the committee rooms, offices & passages of the lower floor, so that they may be all plaistered & paved by
                            the 30th. day of September. what number of hands will accomplish this with certainty?
                        These questions being answered, I must request from mr Lenthall a weekly report stating the number of hands
                            actually at work on each portion of the work that week, & the progress made that week. this report to be put into the
                            post office every Sunday evening to come to me wherever I may be.
                        Should the difficulty of getting hands render it necessary, the fluting of the columns, carving the Capitels
                            & frizes within, & the balustrade without may be left to be done after Sep. 30th.
                        
                            Th: Jefferson
                            
                        
                    